DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I ( 1-12, 14, 16 & 18) in the reply filed on 10/22/2021 is acknowledged.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on the 07/30/2020 & 03/31/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


s 1-9, 14, 16 & 18 are rejected under 35 U.S.C 103 as being unpatentable over Ota et al. (US 2006/0273175), hereon referred to as Ota. 
In regards to claims 1, 14, 16 & 18 Ota discloses a processing unit configured to, in a case where a 5reading request including a data reading command and information indicating a region of a recording medium from which data is read is acquired, encrypt data corresponding to the region indicated by the reading request by using an encryption key corresponding to the region indicated by the 10reading request and transmit the encrypted data (A first contactless IC chip; the use of data (a random number) encrypted with a key generated by combining keys allocated to the data areas in which data to be transferred is managed to generated a transfer key; Paragraphs 0045-0050; Fig.1; Fig.10).  
While Ota discloses the limitations of the independent claims, Ota does not explicitly disclose the exact verbiage and some elements mentioned in the presented independent claims. However, functionally Ota discloses the currently presented limitations. Additional elements such as a second apparatus mentioned in the claim(s) are also within the realm of obviousness to one of ordinary skill in the art in hardening/encrypting data for transfer in an information processing system. 
In regards to claim 2, Ota discloses wherein the processing unit specifies the encryption key corresponding to a region indicated by the 15reading request on a basis of setting information associated with the region of a recording medium and encrypts the data corresponding to the region indicated by the reading request by using the specified encryption key (Data storage regions can be specified and have definition region under the area definition region managed by a certain manager and uses the service region managed by the service definition region to provide various services; Paragraphs 0095-0101).  
In regards to claim 3, Ota discloses 20wherein in a case where the encryption key corresponding to the region indicated by the reading request is not specified, the processing unit transmits the data corresponding to the region indicated by the reading 25request without encrypting the data (The Examiner takes official notices that the features mentioned if not mentioned in the prior art, are merely design/procedural choices that are well known in the art, and are presented in an obvious manner from respective administrative requirements such as integrity protection requirements; Ota Paragraphs 0045-0050; 0095-0104; Fig.1; Fig.10-13).  
wherein134 SP371751WO00 the processing unit determines whether or not to encrypt the data corresponding to the region indicated by the reading request on a basis of the setting information, and 5selectively encrypts the data corresponding to the region indicated by the reading request according to a determination result (The Examiner takes official notices that the features mentioned if not mentioned in the prior art, are merely design/procedural choices that are well known in the art, and are presented in an obvious manner from respective administrative requirements such as integrity protection requirements; Ota Paragraphs 0045-0050; 0095-0104; Fig.1; Fig.10-13).  
In regards to claim 5, Ota discloses wherein in a case where it is not determined that the data corresponding to the region indicated by the reading request is encrypted, the processing unit 15selectively encrypts the data corresponding to the region indicated by the reading request on a basis of information regarding encryption included in the reading request, and transmits the data corresponding to the region 20indicated by the reading request or the encrypted data (The Examiner takes official notices that the features mentioned if not mentioned in the prior art, are merely design/procedural choices that are well known in the art, and are presented in an obvious manner from respective administrative requirements such as integrity protection requirements; Ota Paragraphs 0045-0050; 0095-0104; Fig.1; Fig.10-13).  
In regards to claim 6, Ota discloses wherein in a case where the reading request indicates a plurality of the regions, the processing unit 25performs encryption for each of the regions indicated by the reading request by using the encryption key corresponding to the region indicated by the reading request (The Examiner takes official notices that the features mentioned if not mentioned in the prior art, are merely design/procedural choices that are well known in the art, and are presented in an obvious manner from respective administrative requirements such as integrity protection requirements; Ota Paragraphs 0045-0050; 0095-0104; Fig.1; Fig.10-13).  
In regards to claim 7, Ota discloses wherein in a case where information indicating a value is 5acquired together with the reading request, the processing unit generates an electronic signature from at least the data corresponding to the region indicated by the reading request, a value indicated by the information indicating 10the value, and the encryption key corresponding to the region indicated by the reading request and further transmits the generated electronic signature (The Examiner takes official notices that the features mentioned if not mentioned in the prior art, are merely design/procedural choices that are well known in the art, and are presented in an obvious manner from respective administrative requirements such as integrity protection requirements; Ota Paragraphs 0045-0050; 0095-0104; Fig.1; Fig.10-13).  
In regards to claim 8, Ota discloses wherein in a case where the reading request indicates a plurality of the regions, the processing unit generates the electronic signature for each of the 20regions indicated by the reading request or generates the electronic signature from the data corresponding to the plurality of regions indicated by the reading request, the value indicated by the information indicating the value, and an encryption key for signature 25generated on a basis of the encryption key corresponding to the plurality of regions indicated by the reading request (The Examiner takes official notices that the features mentioned if not mentioned in the prior art, are merely design/procedural choices that are well known in the art, and are presented in an obvious manner from respective administrative requirements such as integrity protection requirements; Ota Paragraphs 0045-0050; 0095-0104; Fig.1; Fig.10-13).  
In regards to claim 9, Ota discloses wherein the processing unit generates an electronic signature from at least the data corresponding to the region indicated by the reading 5request, information included in the reading request, and the encryption key corresponding to the region indicated by the reading request and further transmits the generated electronic signature (The Examiner takes official notices that the features mentioned if not mentioned in the prior art, are merely design/procedural choices that are well known in the art, and are presented in an obvious manner from respective .  
  
Claims 10-12 are rejected under 35 U.S.C 103 as being unpatentable over Ota, in view of Rich Mogull et al. “Understanding and Selecting a Tokenization Solution” Pg. 1-22) [Provided by Examiner], hereon referred to as Rich. 
In regards to claim 10, Ota does not disclose 10 wherein the processing unit generates an encryption key corresponding to the reading request on a basis of the encryption key 15corresponding to the region indicated by the reading request and a value corresponding to the reading request, and in a case where the encryption key corresponding to the reading request is generated, encrypts the data 20corresponding to the region indicated by the reading request by using the generated encryption key corresponding to the reading request and transmits the encrypted data and the value corresponding to the reading request.
However, in an analogous art, Rich discloses wherein the processing unit generates an encryption key corresponding to the reading request on a basis of the encryption key 15corresponding to the region indicated by the reading request and a value corresponding to the reading request, and in a case where the encryption key corresponding to the reading request is generated, encrypts the data 20corresponding to the region indicated by the reading request by using the generated encryption key corresponding to the reading request and transmits the encrypted data and the value corresponding to the reading request (SSL is encrypted and must be decrypted; The creation of the token based on a request comprising the credit card number corresponds to the conversion, in an unspecific manner, from the first ID to the second ID; The token is then used throughout the merchants environment; Page 25 Steps 1-5).   

	In regards to claim 11. Ota discloses wherein the processing unit specifies whether or not to generate the encryption137 SP371751WO00 key corresponding to a region indicated by the reading request and the encryption key corresponding to the reading request on a basis of setting information associated with the region of a recording medium and 5encrypts the data corresponding to the region indicated by the reading request by using the encryption key corresponding to the region indicated by the reading request or the generated encryption key corresponding to the reading request on a basis of a specification result.  
In regards to claim 12, Ota discloses wherein in a case where it is not possible to read data from the region indicated by the reading request, 15the processing unit encrypts error information indicating an error and dummy data by using the encryption key corresponding to the region indicated by the reading request (The Examiner takes official notices that the features mentioned if not mentioned in the prior art, are merely design/procedural choices that are well known in the art, and are presented in an obvious manner from respective administrative requirements such as integrity protection requirements; Ota Paragraphs 0045-0050; 0095-0104; Fig.1; Fig.10-13).  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARIF E ULLAH whose telephone number is (571)272-5453. The examiner can normally be reached Mon-Fri 7:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARIF E ULLAH/Primary Examiner, Art Unit 2495